


110 HR 5546 RH: Credit Card Fair Fee Act of

U.S. House of Representatives
2008-10-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IB
		Union Calendar No. 588
		110th CONGRESS
		2d Session
		H. R. 5546
		[Report No.
		  110–913]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			March 6, 2008
			Mr. Conyers (for
			 himself, Mr. Cannon,
			 Ms. Zoe Lofgren of California,
			 Mr. Shuster,
			 Mr. Weiner,
			 Mr. Delahunt,
			 Mr. Platts,
			 Mr. Welch of Vermont,
			 Mr. Sullivan,
			 Mr. Wilson of South Carolina,
			 Mr. Gohmert,
			 Mr. Hall of Texas,
			 Mr. Boozman, and
			 Mr. Peterson of Pennsylvania)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		
			October 3, 2008
			Additional sponsors: Mr.
			 Carney, Mr. Ellison,
			 Ms. Eddie Bernice Johnson of Texas,
			 Ms. McCollum of Minnesota,
			 Mr. Yarmuth,
			 Mr. Shuler,
			 Mr. Whitfield of Kentucky,
			 Mr. English of Pennsylvania,
			 Mr. Wamp, Mr. Tiberi, Mr.
			 Porter, Mr. Carnahan,
			 Mr. Marshall,
			 Mr. Allen,
			 Ms. Jackson-Lee of Texas,
			 Mr. Kagen,
			 Mr. Gonzalez,
			 Mr. McNerney,
			 Mr. Jones of North Carolina,
			 Mr. Baird,
			 Mr. Melancon,
			 Mr. David Davis of Tennessee,
			 Mr. King of Iowa,
			 Mr. Inslee,
			 Mr. Jackson of Illinois,
			 Mr. Visclosky,
			 Mr. Hoekstra,
			 Mr. Rahall,
			 Mr. Bishop of Georgia,
			 Mr. Fattah,
			 Mr. Klein of Florida, and
			 Mr. Stupak
		
		
			October 3, 2008
			Reported with an amendment, committed to the Committee of
			 the Whole House on the State of the Union, and ordered to be
			 printed
			Strike out all after the enacting clause and insert
			 the part printed in italic
			For text of introduced bill, see copy of bill as
			 introduced on March 6, 2008
		
		A BILL
		To amend the antitrust laws to ensure
		  competitive market-based rates and terms for merchants’ access to electronic
		  payment systems.
	
	
		1.Short titleThis Act may be cited as the
			 Credit Card Fair Fee Act of
			 2008.
		2.Limited antitrust
			 immunity for the negotiation and determination of rates and terms for access to
			 covered electronic payment systems
			(a)DefinitionsFor
			 purposes of this Act:
				(1)Access
			 agreement means an agreement giving a merchant permission to access a
			 covered electronic payment system to accept credit cards and/or debit cards
			 from consumers for payment for goods and services as well as to receive payment
			 for such goods and services, conditioned solely upon the merchant complying
			 with the rates and terms specified in the agreement.
				(2)Acquirer
			 means a financial institution that provides services allowing merchants to
			 access an electronic payment system to accept credit cards and/or debit cards
			 for payment, but does not include independent third party processors that may
			 act as the acquirer’s agent in processing general-purpose credit or debit card
			 transactions.
				(3)Antitrust
			 Division means the Antitrust Division of the U.S. Department of
			 Justice.
				(4)Antitrust
			 laws has the meaning given it in subsection (a) of the first section of
			 the Clayton Act (15 U.S.C. 12(a)), except that such term includes section 5 of
			 the Federal Trade Commission Act (15 U.S.C. 45) to the extent such section 5
			 applies to unfair methods of competition as well as any similar State
			 law.
				(5)Credit card
			 means any general-purpose card or other device issued or approved for use by a
			 financial institution allowing the cardholder to obtain goods or services on
			 credit on terms specified by that financial institution.
				(6)Covered electronic payment
			 system means an electronic payment system that has been used for at
			 least 20 percent of the combined dollar value of U.S. credit card,
			 signature-based debit card, and PIN-based debit card payments processed in the
			 applicable calendar year immediately preceding the year in which the conduct in
			 question occurs.
				(7)Debit card
			 means any general-purpose card or other device issued or approved for use by a
			 financial institution for use in debiting a cardholder’s account for the
			 purpose of that cardholder obtaining goods or services, whether authorization
			 is signature-based or PIN-based.
				(8)Electronic payment
			 system means the proprietary services and infrastructure that route
			 information and data to facilitate transaction authorization, clearance, and
			 settlement that merchants must access in order to accept a specific brand of
			 general-purpose credit cards and/or debit cards as payment for goods and
			 services.
				(9)Financial
			 institution has the same meaning as in section 603(t) of the Fair Credit
			 Reporting Act.
				(10)Issuer
			 means a financial institution that issues credit cards and/or debit cards or
			 approves the use of other devices for use in an electronic payment system, but
			 does not include independent third party processors that may act as the
			 issuer’s agent in processing general-purpose credit card or debit card
			 transactions.
				(11)Market
			 power means the ability profitably to raise prices above those that
			 would be charged in a perfectly competitive market.
				(12)Merchant
			 means any person who accepts credit cards and/or debit cards in payment for
			 goods or services that they provide.
				(13)Negotiating party means 1 or
			 more providers of a covered electronic payment system or 1 or more merchants
			 who have access to or who are seeking access to that covered electronic payment
			 system, as the case may be, and who are in the process of negotiating or who
			 have executed a voluntarily negotiated access agreement that is still in
			 effect.
				(14)Person has
			 the meaning given it in subsection (a) of the first section of the Clayton Act
			 (15 U.S.C. 12(a)).
				(15)Provider
			 means any person who owns, operates, controls, serves as an issuer for, or
			 serves as an acquirer for a covered electronic payment system.
				(16)State has
			 the meaning given it in section 4G(2) of the Clayton Act (15 U.S.C.
			 15g(2)).
				(17)Terms means
			 all rules applicable either to providers of a single covered electronic payment
			 system or to merchants, and that are required in order to provide or access
			 that covered electronic payment system for processing credit card and/or debit
			 card transactions.
				(18)Voluntarily
			 negotiated access agreement means an executed agreement voluntarily
			 negotiated between 1 or more providers of a single covered electronic payment
			 system and 1 or more merchants that sets the rates and terms pursuant to which
			 the 1 or more merchants can access that covered electronic payment system to
			 accept credit cards and/or debit cards from consumers for payment of goods and
			 services, and receive payment for such goods and services.
				(b)Limited antitrust
			 immunity for negotiation of access rates and terms to covered electronic
			 payment systems(1)Except as provided in
			 paragraph (2) and notwithstanding any provision of the antitrust laws, in
			 negotiating access rates and terms any providers of a single covered electronic
			 payment system and any merchants may jointly negotiate and agree upon the rates
			 and terms for access to the covered electronic payment system, including
			 through the use of common agents that represent either providers of a single
			 covered electronic payment system or merchants on a non-exclusive basis. Any
			 providers of a single covered electronic payment system also may jointly
			 determine the proportionate division among themselves of paid access
			 fees.
				(2)Notwithstanding any other provision of this
			 Act, the immunity otherwise applicable under paragraph (1) shall not apply to a
			 provider of a single covered electronic payment system, or to a merchant,
			 during any period in which such provider, or such merchant, is engaged in any
			 unlawful boycott.
				(c)NondiscriminationFor
			 any given covered electronic payment system, the rates and terms of a
			 voluntarily negotiated access agreement reached under the authority of this
			 section shall be the same for all merchants, regardless of merchant category or
			 volume of transactions (either in number or dollar value) generated. For any
			 given covered electronic payment system, the rates and terms of a voluntarily
			 negotiated access agreement reached under the authority of this section shall
			 be the same for all participating providers, regardless of provider category or
			 volume of transactions (either in number or dollar value) generated.
			(d)Facilitation of
			 negotiation
				(1)ScheduleWithin
			 one month following enactment of this Act, the negotiating parties shall file
			 with the Antitrust Division a schedule for negotiations. If the negotiating
			 parties do not file such a schedule within one month from the date of
			 enactment, the Antitrust Division shall issue such a schedule and inform the
			 negotiating parties of the schedule. In either case, the Antitrust Division
			 shall make the schedule available to all negotiating parties.
				(2)Initial
			 disclosureWithin one month following enactment of this Act, the
			 persons described in this subsection shall make the initial disclosures
			 described in paragraphs (3), (4), and (5) to facilitate negotiations under the
			 limited antitrust immunity provided for by this section.
				(3)Issuers, acquirers, and
			 ownersAny person who is 1 of the 10 largest issuers for a
			 covered electronic payment system in terms of number of cards issued, any
			 person who is 1 of the 10 largest acquirers for a covered electronic payment
			 system in terms of number of merchants served, and any person who operates or
			 controls a covered electronic payment system shall produce to the Antitrust
			 Division and to all negotiating parties—
					(A)an itemized list of the
			 costs necessary to provide the covered electronic payment system that were
			 incurred by the person during the most recent full calendar year before the
			 initiation of the negotiation; and
					(B)any access agreement
			 between that person and 1 or more merchants with regard to that covered
			 electronic payment system.
					(4)MerchantsAny
			 person who is 1 of the 10 largest merchants using the covered electronic
			 payment system, determined based on dollar amount of transactions made with the
			 covered electronic payment system, shall produce to the Antitrust Division and
			 to all negotiating parties—
					(A)an itemized list of the
			 costs necessary to access an electronic payment system during the most recent
			 full calendar year prior to the initiation of the proceeding; and
					(B)any access agreement
			 between that person and 1 or more providers with regard to that covered
			 electronic payment system.
					(5)DisagreementAny
			 disagreement regarding whether a person is required to make an initial
			 disclosure under this clause, or the contents of such a disclosure, shall be
			 resolved by the Antitrust Division.
				(6)Attendance of antitrust
			 divisionA representative of the Antitrust Division shall attend
			 all negotiation sessions conducted under the authority of this section.
				(e)Transparency of
			 voluntarily negotiated access agreements
				(1)Voluntarily negotiated
			 access agreements between negotiating partiesA voluntarily
			 negotiated access agreement may be executed at any time between 1 or more
			 providers of a covered electronic payment system and 1 or more
			 merchants.
				(2)Filing agreements with
			 the antitrust divisionThe negotiating parties shall jointly file
			 with the Antitrust Division a clear intelligible copy of—
					(A)any voluntarily
			 negotiated access agreement that affects any market in the United States or
			 elsewhere;
					(B)the various components of
			 the interchange fee;
					(C)a description of how
			 access fees that merchants pay are allocated among financial institutions and
			 how they are spent;
					(D)whether a variation in
			 fees exists among card types;
					(E)any documentation
			 relating to a voluntarily negotiated access agreement evidencing any
			 consideration being given or any marketing or promotional agreements between
			 the negotiating parties;
					(F)a comparison of
			 interchange rates in current use in the 10 foreign countries having the highest
			 volume of credit card transactions with the interchange rates charged in the
			 United States under such agreement; and
					(G)any amendments to that
			 voluntarily negotiated access agreement or documentation.
					(3)Timing and availability
			 of filingsThe negotiating parties to any voluntarily negotiated
			 access agreement executed after the date of enactment of this Act shall jointly
			 file the voluntarily negotiated access agreement, and any documentation or
			 amendments described in paragraph (2), with the Antitrust Division not later
			 than 30 days after the date of execution of the voluntarily negotiated access
			 agreement or amendment or after the creation of the documentation. The
			 Antitrust Division shall make publicly available any voluntarily negotiated
			 access agreement, amendment, or accompanying documentation filed under this
			 paragraph.
				(f)Report to Congress by
			 the antitrust divisionWithin seven months after the date of
			 enactment of this Act, the Antitrust Division shall transmit to the House
			 Committee on the Judiciary and the Senate Committee on the Judiciary a report
			 on the negotiations conducted under the authority of this section during the
			 first six months after the date of enactment and, if a voluntarily negotiated
			 agreement is reached, whether such access rates and terms will have an adverse
			 effect on competition and how such rates compare with access rates and terms in
			 current use in other countries. Such report shall contain a chronology of the
			 negotiations, an assessment of whether the parties have negotiated in good
			 faith, an assessment of the quality of the data provided by the parties in
			 their initial disclosures, a description of any voluntarily negotiated
			 agreements reached during the negotiations, and any recommendations of the
			 Antitrust Division concerning how Congress should respond to the conduct of the
			 negotiations.
			(g)Effect on pending
			 lawsuitsNothing in this section shall affect liability in any
			 action pending on the date of enactment of this section.
			3.Opt-outNothing in this Act shall limit the ability
			 of acquirers or issuers that are regulated by the National Credit Union
			 Administration or that, together with affiliates, have assets of less than
			 $1,000,000,000, to opt out of negotiations under this Act.
		4.Cardholder
			 savingsAny agreements reached
			 pursuant to the authority provided in section 2 shall provide that—
			(1)when any fees that a
			 merchant is charged for access to a covered electronic payment system are
			 reduced pursuant to any such agreement, the merchant shall pass the benefits of
			 any such reduction in fees on to its customers or employees; and
			(2)when any fees that a
			 financial institution collects for access to a covered electronic payment
			 system are increased pursuant to any such agreement, the financial institution
			 shall pass the benefits of any such increase in fees on to its customers or
			 employees.
			5.Effective
			 dateThis Act shall take
			 effect on the date of the enactment of this Act.
		
	
		October 3, 2008
		Reported with an amendment, committed to the Committee of
		  the Whole House on the State of the Union, and ordered to be
		  printed
	
